Citation Nr: 1230483	
Decision Date: 09/06/12    Archive Date: 09/10/12

DOCKET NO.  09-27 465	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Houston, Texas



THE ISSUE

Entitlement to service connection for rheumatoid arthritis.



REPRESENTATION

Appellant represented by:	Texas Veterans Commission



ATTORNEY FOR THE BOARD

G. Jackson, Counsel



INTRODUCTION

The Veteran served on active duty from January 1962 to May 1965.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision issued by the RO.  

The Board notes that, in addition to the paper claims file, there is a Virtual VA electronic claims file associated with the Veteran's claim.  A review of the documents in the electronic file reveals that they are either duplicative of the evidence in the paper claims file or are irrelevant to the issues on appeal. 

Finally, the Board also notes that the Veteran also filed a notice of disagreement (NOD) to a rating decision in which the RO denied the Veteran's claims for increased disability ratings for his service-connected bilateral hearing loss and vascular headaches and entitlement to a total disability rating based on individual unemployability (TDIU).  A statement of the case (SOC) regarding these issues was issued in March 2012.  However, the record before the Board does not reveal filing of a substantive appeal to perfect these issues for appellate review.  Accordingly, these issues are not before the Board at this time.     


FINDING OF FACT

The Veteran's currently diagnosed rheumatoid arthritis is not shown to have onset during or otherwise be causally related to his period of active military service; nor was it shown until many years after service.


CONCLUSION OF LAW

The Veteran's rheumatoid arthritis is not shown to be due to disease or injury that was incurred in or aggravated by service.  Rheumatoid arthritis may not be presumed to have been incurred in service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2011) redefined VA's duty to assist a claimant in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2011).

The notice requirements of the VCAA require VA to notify the claimant of any evidence that is necessary to substantiate the claim, as well as the evidence VA will attempt to obtain and which evidence he is responsible for providing.  38 C.F.R. § 3.159(b) (2011).  The requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between a veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  VCAA notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO).  Id.; see also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, the VCAA notice requirements may be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  See Pelegrini, 18 Vet. App. at 121.

In this case, in an April 2003 letter issued prior to the decision on appeal, the Veteran was provided notice regarding what information and evidence is needed to substantiate his claims for service connection, as well as what information and evidence must be submitted by the Veteran and what information and evidence will be obtained by VA.  

March 2006 and April 2009 letters provided the Veteran with information pertaining to the assignment of disability ratings and effective dates, as well as the type of evidence that impacts those determinations, consistent with Dingess/Hartman.  After issuance of the March 2006 and April 2009 letters, and opportunity for the Veteran to respond, the June 2009 SOC reflects readjudication of the claim.  Hence, the Veteran is not shown to be prejudiced by the timing of this notice.  See Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a fully compliant VCAA notification followed by readjudication of the claim, such as in an SOC or SSOC, is sufficient to cure a timing defect).

The record also reflects that VA has made reasonable efforts to obtain relevant records adequately identified by the Veteran.  Specifically, the information and evidence that have been associated with the claims file include the Veteran's service and VA treatment records.    

The VCAA provisions have been considered and complied with.  The Veteran was notified and aware of the evidence needed to substantiate his claim, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence.  The Veteran was an active participant in the claims process by providing evidence and argument and presenting for a VA examination.  Thus, he was provided with a meaningful opportunity to participate in the claims process and has done so.  Any error in the sequence of events or content of the notices is not shown to have any effect on the case or to cause injury to the Veteran.  Therefore, any such error is harmless and does not prohibit consideration of this matter on the merits.  See Dingess, supra; see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

I.  Laws and Regulations

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  

Service connection for some disorders, including arthritis, may be presumed if shown to a compensable degree within 1 year following separation from qualifying service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir.1996) (table); see also Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303. 

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza element is through a demonstration of continuity of symptomatology.  Barr v. Nicholson, 21 Vet. App. 303 (2007); see Savage v. Gober, 10 Vet. App. 488, 495-97 (1997); see also Clyburn v. West, 12 Vet. App. 296, 302 (1999).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Savage, 10 Vet. App. at 495-96; see Hickson, 12 Vet. App. at 253 (lay evidence of in-service incurrence sufficient in some circumstances for purposes of establishing service connection); 38 C.F.R. § 3.303(b).

In relevant part, 38 U.S.C.A. § 1154(a) requires that the VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim to disability or death benefits.  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir.2007).  In fact, competent medical evidence is not necessarily required when the determinative issue involves either medical etiology or a medical diagnosis.  Id. at 1376-77; see also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept 14, 2009); Buchanan v. Nicholson, 451 F .3d 1331, 1337 (Fed. Cir.2006).

"Symptoms, not treatment, are the essence of any evidence of continuity of symptomatology."  Savage, 10 Vet. App. at 496 (citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991).  Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno, supra (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted").

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  Presumptive periods are not intended to limit service connection to diseases so diagnosed when the evidence warrants direct service connection.  The presumptive provisions of the statute and VA regulations implementing them are intended as liberalizations applicable when the evidence would not warrant service connection without their aid.  38 C.F.R. § 3.303(d).  

A disorder may be service connected if the evidence of record, regardless of its date, shows that the veteran had a chronic disorder in service or during an applicable presumptive period, and that the veteran still has such a disorder.  38 C.F.R. § 3.303(b); Savage, 10 Vet. App. at 494-95.

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b).

II.  Analysis

The Veteran's service treatment records reflect that he received treatment for complaints of swelling and rash in his upper and lower extremities on several occasions in October 1964.  In an October 23, 1964 service treatment record, the Veteran complained of being bitten by a spider on the left wrist.  He reported that he had some swelling on his left wrist and left leg.  On examination, the examiner documented typical allergic urticarial reaction on both lower legs, particularly on the left and subsiding urticarial reaction on each wrist.  The Veteran's history was negative for ingestion of unfamiliar food or exposure to known allergens.  The impression was allergic urticarial reaction, etiology undetermined.

On October 26, 1964, the Veteran complained of a five day history of edema of the hands progressing to the wrist and upper arm (mainly urticaria) that was intermittent.  Three days earlier, he noticed pain in his calves with walking and his thigh was swollen and erythematous.  He had no prior allergy, hay fever or asthma.  He also had a one day history of ankle swelling.  The impression was urticaria and questionable myositis of unknown etiology.  The Veteran was admitted for evaluation.  On admission evaluation the next day, the diagnosis was urticaria of unknown etiology.

Later fixation tests for rheumatoid arthritis performed on three consecutive days, October 27-29, 1964, were negative.  Subsequent service treatment records, including a Medical Board physical examination in December 1964 reveal no pertinent findings or abnormalities.  Musculoskeletal findings were normal to evaluation on examination in December 1964.

Appellant was seen for other complaints by the VA in 1972.  No pertinent complaints or findings concerning the joints were recorded.

Subsequent to service, the Veteran contends that his current rheumatoid arthritis onset during his period of service.  Here, however, the post-service evidence does not reflect any indication of rheumatoid arthritis for more than 29 years after active military service.  In this regard, the first evidence of record indicating that the Veteran has a diagnosis of rheumatoid arthritis is a July 1994 private treatment record.  The Board points out that the passage of so many years between discharge from active service and the objective documentation of a claimed disability is a factor that tends to weigh against a claim for service connection.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  Especially as service and post-service treatment records were negative for any pertinent findings or complaints.

Moreover, there is no competent evidence or opinion suggesting that there exists a medical relationship, or nexus, between the current rheumatoid arthritis and the Veteran's active duty service.  To that end, the Board is aware that the Veteran was not afforded a VA examination to evaluate the etiology of his rheumatoid arthritis.  On these facts, however, no such examination or opinion as to etiology is required.  

VA will provide a medical examination or obtain a medical opinion if the evidence indicates the existence of a current disability or persistent or recurrent symptoms of a disability that may be associated with an event, injury, or disease in service, but the record does not contain sufficient medical evidence to decide the claim.  38 U.S.C.A. § 5103A(d)(2) (West 2002 & Supp. 2010); 38 C.F.R. § 3.159(c)(4)(i) (2011); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

In this case, the claim on appeal does not meet the fundamental requirement to obtain a VA medical opinion.  As indicated, rheumatoid arthritis was not shown in service.  Despite the various complaints of swelling and rash in his upper and lower extremities, the relevant diagnosis was urticaria.  Furthermore, on three separate occasions later fixation tests for rheumatoid arthritis were performed and yielded negative results.  Subsequent service and immediate post-service treatment records were negative.  Thus, rheumatoid arthritis was not shown in service and there is no competent, persuasive evidence that suggests that the Veteran's rheumatoid arthritis is associated with an event, injury, or disease in service.

Accordingly, where, as here, competent, persuasive evidence does not establish that the current disability is related to the period of service, there can be no valid claim for service connection.  In the instant case, the claim for service connection for rheumatoid arthritis must be denied because an essential criterion for a grant of service connection-evidence that the current disability is related to an injury or disease in service or that it was manifested to a compensable degree within a year of the Veteran's separation from service-has not been met.

The only evidence of record supporting the Veteran's claim is various lay assertions submitted by the Veteran and by family members and friends on his behalf.  Although the Veteran, his family members and friends are competent to provide evidence of visible symptoms, they are not competent to provide evidence that requires medical knowledge.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (noting general competence to testify as to symptoms but not to provide medical diagnosis).  The Veteran, his family members, and his friends, as laypersons, are not qualified to provide a medical diagnosis or competent opinion relating his rheumatoid arthritis to his period of service.  Thus, their contentions are of minimal probative value.  The Veteran's complaints of problems relating to service are not deemed credible as he did not offer pertinent complaints when seen in service in December 1964, nor were pertinent complaints offered on examination and hospitalization by the VA in 1972.  No pertinent findings were recorded during these reviews.

For the foregoing reasons, the Board finds that the claim for service connection for rheumatoid arthritis must be denied.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

Service connection for rheumatoid arthritis is denied.


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


